Per Curiam:

In a petition for a rehearing filed by the plaintiff it is urged that the court was mistaken in stating in the former opinion that none of the parties had appeared or filed briefs except the appellant. It is. said that the plaintiff “entered his appearance” in this court and filed d disclaimer. All that was meant by the statement in the opinion was that the court had received no assistance in the way of briefs or arguments by any of the parties except the appellant. Since the plaintiff’s disclaimer shows he has no interest in the controversy here he has no right to a rehearing. He makes the further point that he relied upon the rule, frequently declared, that this court will refuse to entertain an appeal when it appears thht the judgment below has been paid. That rule has no possible application in this case, because the judgment which plaintiff’s disclaimer shows has been paid is not the judgment appealed.from. As the opinion stated, the court below rendered several judgments, one, which has been paid, in favor of plaintiff and against the county; another in favor of the county and against the appellant, the board of education of the city of Iola. It also rendered judgment in favor of school district No. 9, But the judgment appealed from, and which was reversed, was the one in favor of the county and against the board of education. Since plaintiff’s judgment has been paid, he, of course, has no interest in the appeal, and his petition for a rehearing is denied.
. For the same reasons a petition for a rehearing filed by school district No. 9 is denied, since the school district had no interest in the judgment appealed from.'